In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1011V
                                     Filed: February 1, 2018
                                         UNPUBLISHED


    AMRIT DHANOA,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Decision Awarding Damages; Pain
                                                             and Suffering; Influenza (Flu)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 11, 2015, Amrit Dhanoa (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered an injury
to her right shoulder, including adhesive capsulitis and shoulder injury related to vaccine
administration (“SIRVA”) caused in fact by the influenza (“flu”) vaccine she received on
August 19, 2014. Petition at 1, ¶¶ 3, 14. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On October 10, 2017, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for her SIRVA. Being previously informed that the

1 When this decision was originally issued, petitioner was informed that the decision would be posted on
the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002. 44
U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
Petitioner was notified that she could seek redaction pursuant to § 300aa-12(d)(4)(B); Vaccine Rule
18(b). Petitioner did not request redaction. When this decision was initially filed on February 1, 2018,
names and case numbers of other cases were referenced. The undersigned has since determined that it
is appropriate to redact the names and case numbers of other cases cited by petitioner in her brief and
discussed in this decision because information regarding those cases, although general in nature and
used only to support the amount of compensation sought by petitioner in this case, did not appear in the
decisions issued in those cases.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
parties had been unable to agree upon an appropriate amount of compensation in this
case, the undersigned ordered the parties to file simultaneous briefs regarding the
damages to be awarded. For the reasons described below, the undersigned finds that
petitioner is entitled to an award of damages in the amount of $ 95,763.14.

    I.      Relevant Procedural History3

       Respondent’s concerns regarding the merits of petitioner’s claim were first voiced
by respondent’s counsel during the initial status conference held on October 26, 2015.
Respondent reiterated these concerns in his Rule 4(c) report filed on December 9,
2015. During the subsequent six months, petitioner filed additional proof and the parties
attempted to reach an informal settlement. The undersigned conducted a Rule 5 status
conference on June 30, 2016.

        After hearing from the parties, the undersigned presented her tentative findings
and conclusions. Specifically, she found that petitioner received the influenza vaccine
in her right (injured) arm, that the onset of petitioner’s injury was immediate, that
petitioner’s failure to mention her shoulder pain to her primary care provider two days
after vaccination and to her dermatologist on visits in August and December 2014 was
reasonable, and that petitioner’s clinical course and diagnosis was consistent with
SIRVA. Rule 5 Scheduling Order, issued July 5, 2016, at 2-3 (ECF No. 25). Thereafter,
the parties requested a fact hearing which they believed was “necessary to reach a
resolution.” Joint Status Report, filed July 27, 2016 (ECF No. 26).

       The undersigned conducted a fact hearing in Dallas, Texas on December 8,
2016. During the hearing, it became clear that some medical records were outstanding.
See Post-Hearing Order, issued Dec. 8, 2016, at 1 (ECF No. 31). Petitioner filed the
additional medical records in January and February 2017. See Exhibits 13-16 (ECF
Nos. 34, 37, 40).

        On March 20, 2017, the parties requested a written determination from the
undersigned regarding several areas of disagreement: 1) the arm in which the vaccine
was administered and 2) the onset of petitioner’s injury. Joint Status Report (ECF No.
41). The undersigned issued a fact ruling finding the vaccination was administered in
petitioner’s right arm as alleged and her onset occurred within 48 hours. (ECF No. 42).
In her ruling, the undersigned included a detailed discussion of the evidence presented
and the parties’ respective arguments. She encouraged the parties to consider an
informal resolution of the claim. Id. at 7.

       For several months, the parties engaged in informal settlement discussions. At a
status conference on July 7, 2017, they confirmed that the main area of disagreement
involved the appropriate amount for petitioner’s pain and suffering. See Order, issued
July 7, 2017, at 1 (ECF No. 46). They discussed the options available if they could not
informally resolve the case. Id. at 1-2.



3A more detailed recitation of the procedural history in this case can be found in the undersigned’s Ruling
on Entitlement, Dhanoa v. Sec’y of Health & Human Servs., No. 15-1011V which can be found on the
court’s website at www.uscfc.uscourts.gov (last visited on Jan. 30, 2018).
                                                      2
      On August 7, 2017, the parties filed a joint status report requesting “that the Chief
Special Master issue a decision determining whether Petitioner is entitled to
compensation.” Joint Status Report at 1 (ECF No. 47). They added that, if the
undersigned determined petitioner was entitled to compensation, they anticipated she
would be required to resolve the issue of damages. Id.

        Having resolved the pertinent factual issues, the undersigned found that
petitioner had met all of the criteria for a SIRVA. Although petitioner’s claim was filed
before SIRVA was added to the Vaccine Injury Table, and thus could not be found to be
a SIRVA Table injury,4 the undersigned’s determination was informed by the criteria
used to evaluate such claims.5 She concluded that petitioner had met her burden of
proving causation-in-fact under Althen v. Sec’y of Health & Human Servs., 418 F.3d
1274 (Fed. Cir. 2005).

      The undersigned then ordered the parties to file simultaneous briefs detailing the
amount of damages they believe is appropriate and providing arguments and
documentation in support of these amounts. Damages Order, filed Oct. 10, 2017, at 1
(ECF No 49). Petitioner filed additional evidence on December 8, 2017 (see exhibits
17-19 (ECF Nos. 51-52)), and the parties filed their briefs on December 11, 2017 (ECF
Nos. 54-55).

      II.       Relevant Medical History

       Prior to receiving the flu vaccine on August 21, 2014, petitioner’s medical history
was significant for diabetes, heart problems, and several instances of a rash, but there
was no evidence petitioner experienced any previous right shoulder pain. See generally
Exhibits 2, 5-6. The day before vaccination, petitioner had seen a dermatologist, Dr.
Steinmertz, for treatment of a rash she had been experiencing for months. Exhibit 7;
see also Transcript (“Tr.”) at 11. After vaccination, petitioner visited her primary care

4Originally, the effective date for the new rule was February 21, 2017. Revisions to the Vaccine Injury
Table, 82 Fed. Reg. 6294 (Jan. 19, 2017) (to be codified at 42 C.F.R. pt. 100). This effective date was
delayed until March 21, 2017. Delay of Revisions to the Vaccine Injury Table, 82 Fed. Reg. 11321 (Feb.
22, 2017) (to be codified at 42 C.F.R. pt. 100).

5   The criteria are as follows:

            A vaccine recipient shall be considered to have suffered SIRVA if such recipient
            manifests all of the following: (i) No history of pain, inflammation or dysfunction of the
            affected shoulder prior to intramuscular vaccine administration that would explain the
            alleged signs, symptoms, examination findings, and/or diagnostic studies occurring after
            vaccine injection; (ii) Pain occurs within the specified time-frame; (iii) Pain and reduced
            range of motion are limited to the shoulder in which the intramuscular vaccine was
            administered; and (iv) No other condition or abnormality is present that would explain the
            patient’s symptoms (e.g. NCS/EMG or clinical evidence of radiculopathy, brachial
            neuritis, mononeuropathies, or any other neuropathy).

82 Fed. Reg. 6303 (Qualifications and Aids to Interpretation for SIRVA); see also National
Vaccine Injury Compensation Program: Revisions to the Vaccine Injury Table, 80 Fed. Reg.
45132, Notice of Proposed Rulemaking, July 29, 2015 (citing Atanasoff S, Ryan T, Lightfoot R,
and Johann-Liang R, 2010, Shoulder injury related to vaccine administration (SIRVA), Vaccine
28(51):8049-8052).

                                                         3
physician (“PCP”), Dr. Naghmi,6 complaining of this rash. Exhibit 2 at 7. Although
petitioner described her pain level as five on a scale of ten at this time, she testified that
she did not mention the pain during this visit because she believed that level of pain,
two days after vaccination, was normal. Tr. at 12-13. Similarly, petitioner did not report
her pain during visits to another dermatologist, Dr. Aponte, whom she saw on August 28
and September 30, 2014, for her rash. See Exhibit 8. Petitioner testified that, despite
an increase in pain level to seven, she did not mention her arm pain to Dr. Aponte
because she was a dermatologist. Tr. at 16-17. Petitioner testified that she also
experienced a decrease in her range of motion (“ROM”) at this time. Tr. at 18-19.
During the fact hearing, the undersigned clarified that petitioner had been prescribed
prednisone for her rash in both August and September 2014. Tr. at 83-85.

        On October 31, 2014, Ms. Dhanoa visited her PCP, complaining of pain in her
right shoulder for six weeks. Pet. Ex. 13 at 1.7 The medical record states that Ms.
Dhanoa had “joint and muscle pain” and that her “ROM [was] mildly painful for right
shoulder.” Id. The medical record from that visit does not contain a diagnosis, but Dr.
Naghmi did order x-rays. Id. at 2. Additionally, it appears Dr. Naghmi referred petitioner
to an orthopedist, Dr. Klein. See Exhibit 4 at 16;8 Tr. at 25-26.

       At the fact hearing, petitioner took issue with Dr. Naghmi’s description of her pain
as “mild,” claiming she would not have sought medical treatment if that had been the
case. Tr. at 77-78. She testified that her level of pain was nine out of ten and that Dr.
Naghmi informed her she was suffering from frozen shoulder. Tr. at 19, 24, 77-78. She
further testified that her injury began to impact her daily life, making it difficult to open a
car door, use the computer, perform household chores, and swim. Tr. at 24-25.

        Petitioner first saw Dr. Klein at Orthopedic & Sports Medical Center on November
24, 2014, complaining of a “three-month history of decreasing range of motion,
increasing pain in the right shoulder,” after receiving the flu vaccine in August. Exhibit 4
at 16. Dr. Klein’s evaluation revealed a “limitation of abduction to about 80 degrees,”
“marked limitation of internal and external rotation,” and “pain and tenderness . . . with
positive impingement signs.” Id.; see also id at 17 (where these areas were marked as
abnormal). Dr. Klein diagnosed petitioner with adhesive capsulitis and prescribed a
home exercise program (“HEP”), formal physical therapy (“PT”), and a course of Mobic.
Id. at 16, 18. Petitioner described her pain level as nine and one-half to ten and one-
6At this visit, petitioner saw Dr. Rifat Naghmi. During the fact hearing, petitioner explained that she sees
two physicians, Drs. Rifat and Shubhi Naghmi, who are husband and wife. Together, they act as
petitioner’s PCP. See Tr. at 62.

7When the record from this visit was originally filed as part of exhibit 2, it appears the second page was
omitted. See Exhibit 2 at 6; Tr. at 92. Petitioner later re-filed the record in its entirety. See Exhibit 13.

8 This record also can be found in Exhibit 16. Compare Exhibit 4 at 16 with Exhibit 16 at 13. Both exhibits
4 and 16 contain medical records from Dr. Klein for visits occurring in 2014 and 2015. However, the
disclosure form signed by petitioner on November 24, 2014, can be found only in exhibit 4. See Exhibit 4
at 9-10. Similarly, a more detailed checklist for the musculoskeletal examination performed on November
24, 2014, and medication log are included only in exhibit 4. See Exhibit 4 at 17-18. Exhibit 16 contains
physical therapy notes which were not included in exhibit 4. See Exhibit 16 at 15-16. With the exception
of the pages found only in exhibit 16, citation to these records will to exhibit 4. Dr. Klein’s updated
medical records, from 2016 through 2017, were filed as exhibit 15.
                                                       4
half at this time. Tr. at 29. Dr. Klein noted that petitioner was having trouble dressing
and sleeping. Exhibit 4 at 16. At the fact hearing, petitioner testified that in addition to
her earlier difficulties, she was now having trouble dressing and washing and combing
her hair. Tr. at 29.

       From December 2014 through February 2015, petitioner visited Dr. Klein on a
monthly basis. See Exhibit 4 at 13-15. In December 2014, Dr. Klein prescribed
additional PT and an additional course of Mobic. Id. at 18, 22. The billing records
submitted by petitioner show she attended thirteen PT sessions from December 3, 2014
through February 10, 2015. Exhibit 14 at 1-4. There is a prescription for additional PT
dated February 10, 2015, but Dr. Klein did not specify the frequency of this PT. Exhibit
4 at 21. Additionally, there is no evidence to show that petitioner attended additional
sessions in response to this prescription. Exhibit 4 at 21. Although she showed slight
improvement in December 2014 and January 2015 (exhibit 4 at 14-15), in February
2015, Dr. Klein noted that petitioner was “not making much progress” (id. at 13).
Petitioner testified she had a pain level of ten during this time. Tr. at 31.

       On April 24, 2015, Dr. Klein noted that petitioner could not raise her right arm
more than 40 degrees and was having trouble sleeping. Exhibit 4 at 12. He
administered an injection comprised of “2cc of Kenalog and 2cc of 0.25% Marcaine
plan” in petitioner’s right subacromial space (id.) and prescribed additional formal PT (id.
at 20). Petitioner testified that the injection helped. Tr. at 33-34.

       In May and early June 2015, petitioner attended six PT sessions. Exhibit 12 at
14-32. At her session on June 9, 2015, she reported that she had little pain but “just
can’t move her arm.” Id. at 14. She saw Dr. Klein again on June 18, 2015, reporting
that her “pain [was] much better . . . [and] [s]he [was] able to sleep at night.” Exhibit 4 at
10. Petitioner described herself as “a little better . . . but not fully recovered” at that
time. Tr. at 34.

        After a six week gap, petitioner resumed formal PT in late July 2015, attending
four sessions. Exhibit 12 at 1-13. On July 28, 2015, petitioner reported that she had
improved since her last PT session “but still had difficulty reaching overhead or behind
her back.” Id. at 9. At her next session, she indicated she “was pretty sore after last
session,” describing most of her pain as occurring “at the tip of the shoulder blade and
around the shoulder joint.” Id. at 7. On August 11, 2015, petitioner stated that her pain
“comes and goes. But her arm is stiff.” Id. at 5. Two days later, she noted that she
“was sore after last session, but feels better today.” Id. at 3. On October 15, 2015,
petitioner was discharged from formal PT because she “had not been seen in PT since
8/13/15 and has not returned phone calls to schedule future appointments.” Id. at 2.
Petitioner testified that she discontinued formal PT because she because “it was too
much to keep going twice a week.” Tr. at 39. She added that she began taking
medication which helped and continued her HEP. Tr. at 39-40. Petitioner described her
pain level as six out of ten at that time. Tr. at 39.

         Almost one year passed before petitioner returned to Dr. Klein on July 25, 2016.
Although there was “no change in character or location of problem,” Dr. Klein recorded
that “[t]here has been significant improvement in symptoms since last visit” with a pain
                                              5
level of five and twenty percent improvement. Exhibit 15 at 9. He noted that the “[l]ast
injection helped some” but reported that petitioner had “some tingling and numbness
down to her arm at times and some more pain in the evening which prompted her visit.”
Id. After examining petitioner, he noted that she “has just about full range of motion with
pain at extremes” and equal gross motor and sensory reflexes. Id. at 10. Dr. Klein
discussed the possibility of another cortisone injection if petitioner’s pain worsened and
she had trouble sleeping, but instructed petitioner to continue her HEP. Id.

        At the fact hearing in December 2016, petitioner characterized her shoulder as
“much better” (Tr. at 40) and noted that her condition “had improved a lot” (Tr. at 81).
However, she indicated that her pain would return at times, for example when she drove
for more than 30 to 40 minutes. Tr. at 40. She testified that she experienced pain “at
least two or three times” per week and could no longer participate in activities she
previously enjoyed such as swimming and Zumba dance classes. Tr. at 41. In
response to questioning from the undersigned, petitioner demonstrated her current
range of motion. She showed she could raise both arms overhead and extend them in
front of her, but could not move her right arm as far up as her left arm when placing it
behind her back. Tr. at 81-82. Testifying that she had difficulty washing her left side,
petitioner showed that she could not extend her right arm as far over her left shoulder
as she could extend her left arm over her right shoulder. Tr. at 82.

       On July 18, 2017, petitioner saw Dr. Klein again. At this visit, she reported that
her symptoms had “worsened since last visit” but again rated her pain at five out of ten.
Exhibit 17 at 2. Dr. Klein observed that petitioner lacked the last ten degrees of internal
and external rotation and showed “[m]ildly positive impingement signs.” Id. He
described most of her pain and tenderness as occurring at the trigger point of the right
rhomboid group and extending up to the trapezius (id. at 2) and opined that petitioner’s
condition was “more triggering pointing of the rhomboid . . .then [sic] . . . adhesive
capsulitis” (id. at 3). He prescribed another course of Mobic, went over some stretching
exercises which should be performed daily, and emphasized the importance of staying
well hydrated. Id.

       On November 22, 2017, petitioner visited a doctor in India who administered a
cortisone injection and ordered an MRI which was performed the next day. See Exhibits
18-19. The results of the MRI show subacromial-subdeltoid bursitis, supraspinatus
tendinosis, and degenerative changes. Exhibit 18.

   III.   The Parties’ Arguments

       The parties have stipulated that petitioner is entitled to past unreimburseable
expenses in the amount of $862.15. Respondent’s Brief (“Res. Brief”) at 1 & n.2 (ECF
No. 54); Petitioner’s Brief (“Pet. Brief”) at 1 n.1 (ECF No. 55). Thus, the only issue
before the undersigned is the amount of pain and suffering to be awarded.

       Petitioner asserts that she is entitled to $100,000.00 for pain and suffering. Pet.
Brief at 1. To support this claim, she maintains that she suffered excruciating pain in
the months following vaccination, endured more than three years of pain and limited
range of motion, and continues to experience pain and weakness. Id. at 6-7.
Emphasizing that petitioner “was forced to visit a doctor while abroad in India” in late
                                             6
2017, petitioner “believes that she will suffer permanent residual effects from her SIRVA
injury.” Id. at 7. Petitioner claims that she still “experiences pain when driving and
using a computer,” noting that “[her] employment as a travel agent requires lengthy
hours on the computer.” Id. Petitioner stresses that she still needs pain medication
(Tylenol) and can no longer perform recreational activities such as “biking, gardening,
swimming, and Zumba.” Id.

       Respondent argues for a lower amount, $75,000.00, for petitioner’s pain and
suffering. Res. Brief at 1. Emphasizing the mild nature of the pain and almost full range
of motion experienced by petitioner in 2016, he maintains that petitioner suffered “pain
and hardship for a period of about eleven months, from September 2014 through
August 2015.” Id. at 6. Respondent attributes the setbacks experienced by petitioner to
instances “when PT was not performed.” Id. Acknowledging that petitioner recently
underwent another MRI and may have received a cortisone injection while in India,
respondent suggests that “the November 23, 2017 MRI indicates that degenerative
findings, unrelated to SIRVA, may be playing a role in [petitioner’s] current condition.”
Id.

       Both parties cite to other SPU cases involving SIRVA after receiving a flu vaccine
in support of their claimed amounts. Petitioner cites cases in which petitioners were
awarded $85,000.00 to $100,000.00 for pain and suffering. Pet. Brief 5-6. The amount
of $75,000.00 was awarded in all cases cited by respondent. Res. Brief at 6-7.

   IV.    Discussion

         The evidence in this case shows petitioner suffered shoulder pain within 48 hours
of receiving the flu vaccine on August 19, 2014. Petitioner describes her level of pain
initially as five on a scale of ten. However, her pain level increased significantly, to nine
and one-half or ten and one-half, by the time petitioner first saw Dr. Klein on November
24, 2014.

       On November 24, 2014, Dr. Klein diagnosed petitioner with adhesive capsulitis,
noting she had about 80 degrees of abduction. Despite thirteen sessions of PT during
December 2014 through early February 2015, petitioner’s range of motion decreased to
40 degrees by her April 24, 2015 appointment. This further reduction is evidence of the
pain petitioner was experiencing. Additionally, she reported difficulty performing basic
tasks such as washing and combing her hair.

        The record shows, however, that petitioner obtained significant relief from the
injection she received on April 24, 2015 and ten PT sessions she attend thereafter.
Although petitioner continued to experience intermittent pain and a slight decrease in
range of motion after August 2015, her condition did not deteriorate to the level of pain
and limited movement she experienced in April 2015. Moreover, petitioner has dealt
with these more symptoms for more than three and one-half years.

      The only case cited by the parties which involved an award not based an informal
agreement is Desrosier v. Sec’y of Health & Human Servs., No. 16-224V, 2017 WL
5507804 (Fed. Cl. Spec. Mstr. Sept. 19, 2017). In that case, the undersigned awarded
$85,000.00 for pain and suffering to a petitioner who suffered a SIRVA after receiving
                                             7
the tetanus, diphtheria, acellular pertussis vaccine in March 2015. Id., at *1. A review
of the facts in Desrosier reveals symptoms which were less severe than those initially
experienced by petitioner in this case. For example, after approximately one month of
formal PT, the petitioner in Desrosier indicated “[s]he was only experiencing pain with
certain movements” and had improved range of motion and strength. Id., at *2. A few
weeks later, it was reported that the Desrosier petitioner had “full range of motion with
discomfort on full flexion and abduction.” Id. However, the petitioner in Desrosier was
hampered by the fact that she was six months pregnant at the time of the vaccination.
She was unable to avail herself of treatments which would have improved her condition
such as pain medication, steroid injections, and surgery. Additionally, petitioner was
attempting to work while caring for her one year old child and, after giving birth, her
infant. The Desrosier petitioner suffered a relapse after giving birth and attempting to lift
her one month old. Id., at *3. In that decision, the undersigned stressed that the
amount of petitioner’s award was calculated in part to reflect petitioner’s particular
circumstances and limitations in treatment options imposed by her pregnancy. Id., at
*5. Although the circumstances in this case are different than those in Desrosier, the
undersigned finds the amount awarded for pain and suffering in this case should be
comparable to that in Desrosier.

        The remainder of the cases cited involved awards based upon amounts agreed
to by the parties.9 While less informative than Desrosier, it is still helpful to consider the
different amounts awarded in those cases. An examination of the cases cited by
respondent strengthens petitioner’s position that she should receive more than
$75,000.00 in pain and suffering. For example, in one case, petitioner was prescribed
Mobic and underwent formal PT, but required no injection. The facts in another case
are similar to the instant case in that the petitioner was also diagnosed with adhesive
capsulitis. However, that petitioner improved in less than one year, in response to one
injection and fewer PT sessions than attended by the petitioner in this case.

        Of the cases cited by petitioner, there is one with facts closest to the instant
case. Like the petitioner in this case, the petitioner in that case participated in formal PT
and received multiple injections. However, that petitioner required three injections
which provided relief for approximately three weeks each time. Additionally, that
petitioner underwent seven months of formal PT, and at one point considered the
possibility of surgery. Petitioner in this similar case was awarded $95,000.00 in pain
and suffering.

        As part of her argument, petitioner in this case maintains that she continues to
suffer the effects of her injury. She stresses that she was seen for shoulder pain as
recently as November 2017, at which time she received a second injection. However, it
is clear that petitioner’s pain following the April 24, 2015 injection was significantly less
than the pain she experienced previously. Additionally, her range of motion was much
improved. To cover additional pain petitioner is likely to experience for the next year,
the undersigned will award some compensation for future pain and suffering.


9These cases are being discussed without identifying information such as names and case numbers
which have been redacted prior to posting. See supra note 1.
                                                   8
       Like the petitioner in this case, the petitioner who was awarded $95,000.00 for
pain and suffering claimed that she continued to suffer the effects of her injury.
Because the amount awarded was based on an amount agreed upon by the parties, the
portion being paid for future pain and suffering as opposed to actual pain and suffering
was not identified.

       In this case, the undersigned awards $85,000.00 for actual pain and suffering
and an additional $10,000.00 for future pain and for the year following this decision.
The amount designated for future pain and suffering is reduced to its net present value,
$9,900.99, using a net discount rate of 1%. See § 15(f)(4)(A) (requiring a reduction to
net present value for future compensation being currently paid); see also Neiman v.
Sec’y of Health & Human Servs., No. 15-631V, 2016 WL 7741742, at *1 (Fed. Cl. Spec.
Mstr. Oct. 31, 2016) (using a net discount rate of 1% for the first 15 years and 2%
thereafter).

     V.     Conclusion

       For all of the reasons discussed above, and based on consideration of the
record as a whole, the undersigned finds that $94,900.99 represents a fair and
appropriate amount of compensation for petitioner’s past and future pain and
suffering. In addition, the undersigned finds that petitioner is entitled to
compensation for $862.15 in past unreimburseable medical expenses.

     Based on the record as a whole and arguments of the parties, the undersigned
awards petitioner a lump sum payment of $95,763.14 in the form of a check
payable to petitioner, Amrit Dhanoa. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.10

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




10Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     9